(Slip Opinion)              OCTOBER TERM, 2016                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

     STATE FARM FIRE & CASUALTY CO. v. UNITED 

            STATES EX REL. RIGSBY ET AL. 


CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE FIFTH CIRCUIT

  No. 15–513.      Argued November 1, 2016—Decided December 6, 2016
The False Claims Act (FCA) authorizes private parties (known as rela-
  tors) to seek recovery from persons who make false or fraudulent
  payment claims to the Federal Government, 31 U. S. C. §§3729–3730,
  and permits the Attorney General to intervene in a relator’s action or
  bring an FCA suit in the first instance, §§3730(a)–(b). This system is
  designed to benefit both the relator and the Government. A relator
  who initiates a meritorious qui tam suit receives, inter alia, a per-
  centage of the ultimate damages award, §3730(d), while “ ‘encour-
  ag[ing] more private enforcement suits’ ” serves “ ‘to strengthen the
  Government’s hand in fighting false claims,’ ” Graham County Soil
  and Water Conservation Dist. v. United States ex rel. Wilson, 559
  U. S. 280, 298. The FCA establishes specific procedures for relators
  to follow, including the requirement relevant here: “The complaint
  shall be filed in camera, shall remain under seal for at least 60 days,
  and shall not be served on the defendant until the court so orders.”
  §3730(b)(2).
     In the years before Hurricane Katrina, petitioner State Farm is-
  sued, as pertinent here, both Federal Government-backed flood in-
  surance policies and petitioner’s own general homeowner policies.
  Respondents Cori and Kerri Rigsby, former claims adjusters for one
  of petitioner’s contractors, E. A. Renfroe & Co., filed a complaint un-
  der seal in April 2006, claiming that petitioner instructed them and
  other adjusters to misclassify wind damage as flood damage in order
  to shift petitioner’s insurance liability to the Government. The Dis-
  trict Court extended the length of the seal several times at the Gov-
  ernment’s request, but lifted the seal in part in January 2007, allow-
  ing disclosure of the action to another District Court hearing a suit by
2    STATE FARM FIRE & CASUALTY CO. v. UNITED STATES
                      EX REL. RIGSBY 

                          Syllabus


 E. A. Renfroe against respondents. In August 2007, the District
 Court lifted the seal in full. The Government subsequently declined
 to intervene.
    Petitioner moved to dismiss the suit on the grounds that respond-
 ents had violated the seal requirement. Specifically, it alleged, re-
 spondents’ former attorney had disclosed the complaint’s existence to
 several news outlets, which issued stories about the fraud allega-
 tions, but did not mention the existence of the FCA complaint; and
 respondents had met with a Congressman who later spoke out
 against the purported fraud. The District Court applied the test for
 dismissal set out in United States ex rel. Lujan v. Hughes Aircraft
 Co., 67 F. 3d 242, 245–247. Balancing three factors—actual harm to
 the Government, severity of the violations, and evidence of bad
 faith—the court decided against dismissal. Petitioner did not request
 a lesser sanction. The Fifth Circuit affirmed. It first concluded that
 a seal violation does not require mandatory dismissal of a relator’s
 complaint. It then considered the same factors weighed by the Dis-
 trict Court and reached a similar conclusion.
Held:
    1. A seal violation does not mandate dismissal of a relator’s com-
 plaint. Pp. 6–9.
       (a) The FCA does not enact so harsh a rule. Section 3730(b)(2)’s
 requirement that a complaint “shall” be kept under seal is a manda-
 tory rule for relators. But the statute says nothing about the remedy
 for violating that rule; and absent congressional guidance regarding a
 remedy, “the sanction for breach [of a mandatory duty] is not loss of
 all later powers to act.” United States v. Montalvo-Murillo, 495 U. S.
 711, 718. The FCA’s structure supports this result. The FCA has a
 number of provisions requiring, in express terms, the dismissal of a
 relator’s action. E.g., §§3730(b)(5), (e)(1)–(2). It is thus proper to in-
 fer that Congress did not intend to require dismissal for a violation of
 the seal requirement. See Marx v. General Revenue Corp., 568 U. S.
 ___, ___. This result is also consistent with the general purpose of
 §3730(b)(2), which was enacted as part of a set of reforms meant to
 “encourage more private enforcement suits,” S. Rep. No. 99–345,
 pp. 23–24, and which was intended to protect the Government’s in-
 terests, allaying its concern that a relator filing a civil complaint
 would alert defendants to a pending federal criminal investigation. It
 would thus make little sense to adopt a rigid interpretation that
 prejudices the Government by depriving it of needed assistance from
 private parties. Pp. 6–7.
       (b) Petitioner’s arguments to the contrary are unavailing. There
 is no textual indication that Congress conditioned the authority to
 file a private right of action on compliance with the seal requirement
                     Cite as: 580 U. S. ____ (2016)                    3

                                Syllabus

  or that the relator’s ability to bring suit depends on adherence to the
  seal requirement. And the Senate Committee Report’s recitation of
  the FCA’s general purpose is best understood to support respondents
  rather than a mandatory dismissal rule. Moreover, because the
  FCA’s text and structure are clear, there is no need to accept peti-
  tioner’s invitation to consider a few stray sentences from the legisla-
  tive history. Pp. 8–9.
     2. The District Court did not abuse its discretion by denying peti-
  tioner’s motion to dismiss. The question whether dismissal is appro-
  priate should be left to the sound discretion of the district court.
  While the Hughes Aircraft factors appear to be appropriate, it is un-
  necessary to explore these and other relevant considerations, which
  can be discussed in the course of later cases. Pp. 9–10.
     3. On this record, where petitioner requested no sanction other
  than dismissal, the question whether a lesser sanction—such as
  monetary penalties—is warranted is not preserved. P. 10.
794 F. 3d 457, affirmed.

  KENNEDY, J., delivered the opinion for a unanimous Court.
                       Cite as: 580 U. S. ____ (2016)                              1

                            Opinion of the Court

    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash-
    ington, D. C. 20543, of any typographical or other formal errors, in order
    that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                  _________________

                                  No. 15–513
                                  _________________


   STATE FARM FIRE AND CASUALTY COMPANY, 

      PETITIONER v. UNITED STATES, EX REL. 

              CORI RIGSBY, ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE FIFTH CIRCUIT

                             [December 6, 2016]


  JUSTICE KENNEDY delivered the opinion of the Court.
  This case addresses the question of the proper remedy
when there is a violation of the False Claims Act (FCA)
requirement that certain complaints must be sealed for a
limited time period. See 31 U. S. C. §3730(b)(2). There
are two questions presented before this Court. First, do
any and all violations of the seal requirement mandate
dismissal of a private party’s complaint with prejudice?
Second, if dismissal is not mandatory, did the District
Court here abuse its discretion by declining to dismiss
respondents’ complaint?
                            I

                            A

  The FCA imposes civil liability on an individual who,
inter alia, “knowingly presents . . . a false or fraudulent
claim for payment or approval” to the Federal Govern-
ment. §3729(a)(1)(A). Almost unique to the FCA are its
qui tam enforcement provisions, which allow a private
party known as a “relator” to bring an FCA action on
behalf of the Government. §3730(b)(1); Vermont Agency of
2   STATE FARM FIRE & CASUALTY CO. v. UNITED STATES
                     EX REL. RIGSBY 

                   Opinion of the Court 


Natural Resources v. United States ex rel. Stevens, 529
U. S. 765, 768, n. 1 (2000) (listing three other qui tam
statutes). The Attorney General retains the authority to
intervene in a relator’s ongoing action or to bring an FCA
suit in the first instance. §§3730(a)–(b).
   This system is designed to benefit both the relator and
the Government. A relator who initiates a meritorious
qui tam suit receives a percentage of the ultimate dam-
ages award, plus attorney’s fees and costs. §3730(d). In
turn, “ ‘encourag[ing] more private enforcement suits’ ”
serves “ ‘to strengthen the Government’s hand in fighting
false claims.’ ” Graham County Soil and Water Conserva-
tion Dist. v. United States ex rel. Wilson, 559 U. S. 280,
298 (2010).
   The FCA places a number of restrictions on suits by
relators. For example, under the provision known as the
“first-to-file bar,” a relator may not “ ‘bring a related action
based on the facts underlying [a] pending action.’ ” Kellogg
Brown & Root Services, Inc. v. United States ex rel. Carter,
575 U. S. ___, ___ (2015) (slip op., at 11) (quoting
§3730(b)(5); emphasis deleted). Other FCA provisions
require compliance with statutory requirements as ex-
press conditions on the relators’ ability to bring suit. The
paragraph known as the “public disclosure bar,” for in-
stance, provided at the time this suit was filed that “ ‘[n]o
court shall have jurisdiction over an action under this
section based upon the public disclosure of allegations or
transactions . . . unless the action is brought by the Attor-
ney General or . . . an original source of the information.’ ”
Graham County Soil and Water Conservation Dist. v.
United States ex rel. Wilson, supra, at 283, n. 1, 285–286
(quoting 31 U. S. C. §3730(e)(4)(A) (2006 ed.); footnote
omitted).
   The FCA also establishes specific procedures for the
relator to follow when filing the complaint. Among other
things, the relator must serve on the Government “[a] copy
                 Cite as: 580 U. S. ____ (2016)           3

                     Opinion of the Court

of the complaint and written disclosure of substantially all
material evidence and information the [relator] possesses.”
§3730(b)(2). Most relevant here, the FCA provides: “The
complaint shall be filed in camera, shall remain under seal
for at least 60 days, and shall not be served on the defend-
ant until the court so orders.” Ibid.
                               B
   Petitioner State Farm is an insurance company. In the
years before Hurricane Katrina, petitioner issued two
types of homeowner-insurance policies that are relevant in
this case: (1) Federal Government-backed flood insurance
policies and (2) petitioner’s own general homeowner insur-
ance policies. The practical effect for homeowners who
were affected by Hurricane Katrina and who purchased
both policies was that petitioner would be responsible for
paying for wind damage, while the Government would pay
for flood damage. As the Court of Appeals noted, this
arrangement created a potential conflict of interest: Peti-
tioner had “an incentive to classify hurricane damage as
flood-related to limit its economic exposure.” 794 F. 3d
457, 462 (CA5 2015).
   Respondents Cori and Kerri Rigsby are former claims
adjusters for one of petitioner’s contractors, E. A. Renfroe
& Co. Together with other adjusters, they were responsi-
ble for visiting the damaged homes of petitioner’s custom-
ers to determine the extent to which a homeowner was
entitled to an insurance payout. According to respond-
ents, petitioner instructed them and other adjusters to
misclassify wind damage as flood damage in order to shift
petitioner’s insurance liability to the Government. See id.,
at 463–464 (summarizing trial evidence).
   In April 2006, respondents filed their qui tam complaint
under seal. At the Government’s request, the District
Court extended the length of the seal a number of times.
In January 2007, the court lifted the seal in part, allowing
4   STATE FARM FIRE & CASUALTY CO. v. UNITED STATES
                     EX REL. RIGSBY 

                   Opinion of the Court 


disclosure of the qui tam action to another District Court
hearing a suit by E. A. Renfroe against respondents for
purported misappropriation of documents related to peti-
tioner’s alleged fraud. See E. A. Renfroe & Co. v. Moran,
No. 2:06–cv–1752 (ND Ala.). In August 2007, the District
Court lifted the seal in full. In January 2008, the Gov-
ernment declined to intervene.
   In January 2011, petitioner moved to dismiss respond-
ents’ suit on the grounds that they had violated the seal
requirement. The parties do not dispute the essential
background. In the months before the seal was lifted in
part, respondents’ then-attorney, one Dickie Scruggs, e-
mailed a sealed evidentiary filing that disclosed the com-
plaint’s existence to journalists at ABC, the Associated
Press, and the New York Times. All three outlets issued
stories discussing the fraud allegations, but none revealed
the existence of the FCA complaint. Respondents them-
selves met with Mississippi Congressman Gene Taylor,
who later spoke out in public against petitioner’s purported
fraud, although he did not mention the existence of the
FCA suit at that time. After the seal was lifted in part,
Scruggs disclosed the existence of the suit to various oth-
ers, including a public relations firm and CBS News.
   At the time of the motion to dismiss in 2011, respond-
ents were represented neither by Scruggs nor by any of
the attorneys who had worked with him. In March 2008,
Scruggs withdrew from respondents’ case after he was
indicted for attempting to bribe a state-court judge. Two
months later, the District Court removed the remaining
Scruggs-affiliated attorneys from the case, based on their
alleged involvement in improper payments made from
Scruggs to respondents. The District Court did not punish
respondents themselves for the payments because they
were not made “aware of the ethical implications” and, as
laypersons, “are not bound by the rules of professional
conduct that apply to” attorneys. App. 21.
                 Cite as: 580 U. S. ____ (2016)           5

                     Opinion of the Court

   In deciding petitioner’s motion the District Court con-
sidered only the seal violations that occurred before the
seal was lifted in part, reasoning the partial lifting in
effect had mooted the seal. Applying the test for dismissal
set out in United States ex rel. Lujan v. Hughes Aircraft
Co., 67 F. 3d 242, 245–247 (CA9 1995), the District Court
balanced three factors: (1) the actual harm to the Govern-
ment, (2) the severity of the violations, and (3) the evi-
dence of bad faith. The court decided against dismissal.
Petitioner did not request some lesser sanction. The case
went to trial, resulting in a victory for respondents on
what the Court of Appeals referred to as a “bellwether”
claim regarding a single damaged home. 794 F. 3d, at
462.
   The Court of Appeals for the Fifth Circuit affirmed the
denial of petitioner’s motion to dismiss. The court recog-
nized that the case presented two related issues of the
first impression under its case law: (1) whether a seal
violation requires mandatory dismissal of a relator’s com-
plaint and, if not, (2) what standard governs a district
court’s decision to dismiss. The court noted that the
Courts of Appeals for the Second and Ninth Circuits had
held that the FCA does not require automatic dismissal
for a seal violation, while the Court of Appeals for the
Sixth Circuit had held that dismissal is mandatory. See
United States ex rel. Pilon v. Martin Marietta Corp., 60
F. 3d 995, 998 (CA2 1995); United States ex rel. Lujan v.
Hughes Aircraft Co., supra, at 245; United States ex rel.
Summers v. LHC Group Inc., 623 F. 3d 287, 296 (CA6
2010); see also United States ex rel. Smith v.
Clark/Smoot/Russell, 796 F. 3d 424, 430 (CA4 2015)
(following Pilon).
   After a careful analysis, the Court of Appeals for the
Fifth Circuit held automatic dismissal is not required by
the FCA. 794 F. 3d, at 470–471. It then considered the
same factors the District Court had weighed and came to a
6   STATE FARM FIRE & CASUALTY CO. v. UNITED STATES
                     EX REL. RIGSBY 

                   Opinion of the Court 


similar conclusion. Id., at 471–472. First, the Court of
Appeals held the Government was in all likelihood not
harmed by the disclosures because none of them led to the
publication of the pendency of the suit before the seal was
lifted in part. Second, the Court of Appeals determined
the violations were not severe in their repercussions be-
cause respondents had complied with the seal requirement
when they first filed their suit. Third, the Court of Ap-
peals assumed, without deciding, that the bad behavior of
respondents’ then-attorney could be imputed to respond-
ents; but it held that, even presuming the attribution of
bad faith, the other factors favored respondents.
   This Court granted certiorari, 578 U. S. ___ (2016), and
now affirms.
                                II

                                A

   Petitioner’s primary contention is that a violation of the
seal provision necessarily requires a relator’s complaint to
be dismissed. The FCA does not enact so harsh a rule.
   Section 3730(b)(2)’s text provides that a complaint
“shall” be kept under seal. True, this language creates a
mandatory rule the relator must follow. See Rockwell Int’l
Corp. v. United States, 549 U. S. 457, 464 (2007) (“As
required under the Act, [the relator] filed his complaint
under seal . . . ”); see also Kingdomware Technologies, Inc.
v. United States, 579 U. S. ___, ___ (2016) (slip op., at 9)
(“[T]he word ‘shall’ usually connotes a requirement”). The
statute says nothing, however, about the remedy for a
violation of that rule. In the absence of congressional
guidance regarding a remedy, “[a]lthough the duty is
mandatory, the sanction for breach is not loss of all later
powers to act.” United States v. Montalvo-Murillo, 495
U. S. 711, 718 (1990).
   The FCA’s structure is itself an indication that violating
the seal requirement does not mandate dismissal. This
                   Cite as: 580 U. S. ____ (2016)              7

                       Opinion of the Court

Court adheres to the general principle that Congress’ use
of “explicit language” in one provision “cautions against
inferring” the same limitation in another provision. Marx
v. General Revenue Corp., 568 U. S. ___, ___ (2013)
(slip op., at 12). And the FCA has a number of provisions
that do require, in express terms, the dismissal of a re-
lator’s action. Supra, at 2 (citing §3730(b)(5)); see also
§§3730(e)(1)–(2) (“[n]o court shall have jurisdiction” over
certain FCA claims by relators against a member of the
military or of the judicial, legislative, or executive branches).
It is proper to infer that, had Congress intended to require
dismissal for a violation of the seal requirement, it would
have said so.
   The Court’s conclusion is consistent with the general
purpose of §3730(b)(2). The seal provision was enacted in
the 1980’s as part of a set of reforms that were meant to
“encourage more private enforcement suits.” S. Rep. No.
99–345, pp. 23–24 (1986). At the time, “perhaps the most
serious problem plaguing effective enforcement” of the
FCA was “a lack of resources on the part of Federal en-
forcement agencies.” Id., at 7. The Senate Committee
Report indicates that the seal provision was meant to
allay the Government’s concern that a relator filing a civil
complaint would alert defendants to a pending federal
criminal investigation. Id., at 24. Because the seal re-
quirement was intended in main to protect the Govern-
ment’s interests, it would make little sense to adopt a rigid
interpretation of the seal provision that prejudices the
Government by depriving it of needed assistance from
private parties. The Federal Government agrees with this
interpretation. It informs the Court that petitioner’s test
“would undermine the very governmental interests that
the seal provision is meant to protect.” Brief for United
States as Amicus Curiae 10.
8   STATE FARM FIRE & CASUALTY CO. v. UNITED STATES

                     EX REL. RIGSBY 

                   Opinion of the Court 


                              B
  Petitioner’s arguments to the contrary are unavailing.
First, petitioner urges that because the seal provision
appears in the subsection of the FCA creating the relator’s
private right of action, Congress intended to condition the
right to bring suit on compliance with the seal require-
ment. It is true that, as discussed further below, the
Court sometimes has concluded that Congress conditioned
the authority to file a private right of action on compliance
with a statutory mandate. E.g., Hallstrom v. Tillamook
County, 493 U. S. 20, 25–26 (1989). There is no textual
indication, however, that Congress did so here.
  Section 3730(b)(2) does not tie the seal requirement to
the right to bring the qui tam suit in conditional terms.
As noted above, the statute just provides: “The complaint
shall be filed in camera, shall remain under seal for at
least 60 days, and shall not be served on the defendant
until the court so orders.”
  The text at issue in Hallstrom, by contrast, was quite
different than the statutory language that controls here.
The Hallstrom statute, part of the Resource Conservation
and Recovery Act of 1976, provided: “ ‘No action may be
commenced . . . prior to sixty days after the plaintiff has
given notice of the violation’ ” to the Government. 493
U. S., at 25.
  Petitioner cites two additional cases to support its ar-
gument, but those decisions concerned statutes that used
even clearer conditional words, like “if ” and “unless.” See
United States ex rel. Texas Portland Cement Co. v.
McCord, 233 U. S. 157, 161 (1914) (statute allowed credi-
tors of Government contractors to bring suit “ ‘if no suit
should be brought by the United States within six months
from the completion and final settlement of said con-
tract’ ”); McNeil v. United States, 508 U. S. 106, 107, n. 1
(1993) (statute provided that “ ‘[a]n action shall not be
instituted upon a claim against the United States for
                  Cite as: 580 U. S. ____ (2016)             9

                      Opinion of the Court

money damages . . . unless the claimant shall have first
presented the claim to the appropriate Federal agency’ ”).
   Again, the FCA’s structure shows that Congress knew
how to draft the kind of statutory language that petitioner
seeks to read into §3730(b)(2). The applicable version of
the public disclosure bar, for example, requires a district
court to dismiss an action when the underlying infor-
mation has already been made available to the public,
“ ‘unless’ ” the plaintiff is the Attorney General or an origi-
nal source. Graham County Soil and Water Conservation
Dist. v. United States ex rel. Wilson, 559 U. S., at 286.
   Second, petitioner contends that because this Court has
described the FCA’s qui tam provisions as “effecting a
partial assignment of the Government’s damages claim,”
Vermont Agency of Natural Resources v. United States ex
rel. Stevens, 529 U. S., at 773, adherence to all of the
FCA’s mandatory requirements—no matter how small—is
a condition of the assignment. This argument fails for the
same reason as the one discussed above: Petitioner can
show no textual indication in the statute suggesting that
the relator’s ability to bring suit depends on adherence to
the seal requirement.
   Third, petitioner points to a few stray sentences in the
Senate Committee Report that it claims support the man-
datory dismissal rule. As explained above, however, the
Report’s recitation of the general purpose of the statute is
best understood to support respondents. Supra, at 7.
And, furthermore, because the meaning of the FCA’s text
and structure is “plain and unambiguous, we need not
accept petitioner[’s] invitation to consider the legislative
history.” Whitfield v. United States, 543 U. S. 209, 215
(2005).
                           III
  Petitioner’s secondary argument is that the District
Court did not consider the proper factors when declining
10   STATE FARM FIRE & CASUALTY CO. v. UNITED STATES
                      EX REL. RIGSBY
                    Opinion of the Court

to dismiss respondents’ complaint or, at a minimum, that
it was plain error not to consider respondents’ conduct
after the seal was lifted in part. This Court holds the
District Court did not abuse its discretion by denying
petitioner’s motion, much less commit plain error. In light
of the questionable conduct of respondents’ prior attorney,
it well may not have been reversible error had the District
Court granted the motion; that possibility, however, need
not be considered here.
   In general, the question whether dismissal is appropri-
ate should be left to the sound discretion of the district
court. While the factors articulated in United States
ex rel. Lujan v. Hughes Aircraft Co. appear to be appropri-
ate, it is unnecessary to explore these and other relevant
considerations. These standards can be discussed in the
course of later cases.
                             IV
   Petitioner and its amici place great emphasis on the
reputational harm FCA defendants may suffer when the
seal requirement is violated. But even if every seal viola-
tion does not mandate dismissal, that sanction remains a
possible form of relief. District courts have inherent
power, moreover, to impose sanctions short of dismissal for
violations of court orders. See Chambers v. NASCO, Inc.,
501 U. S. 32, 43–46 (1991). Remedial tools like monetary
penalties or attorney discipline remain available to punish
and deter seal violations even when dismissal is not
appropriate.
   Of note in this case, petitioner did not request any
sanction other than dismissal. Tr. of Oral Arg. 3–4, 17.
Had petitioner sought some lesser sanctions, the District
Court might have taken a different course. Yet petitioner
failed to do so. On this record, the question whether a
lesser sanction is warranted is not preserved.
   The judgment of the Court of Appeals for the Fifth
Circuit is
                                                  Affirmed.